PER CURIAM.
Affirmed. See Tampa-Hillsborough County Expressway Auth. v. A.G.W.S. Corp., 608 So.2d 52, (Fla. 2d DCA 1992). As in the cited case, we certify the following question to the supreme court:
WHETHER ALL LANDOWNERS WITH PROPERTY INSIDE THE BOUNDARIES OF INVALIDATED MAPS OF RESERVATION UNDER SUBSECTIONS 337.241(2) AND (3), FLORIDA STATUTES (1987), ARE LEGALLY ENTITLED TO RECEIVE PER SE DECLARATIONS OF TAKING AND JURY TRIALS TO DETERMINE JUST COMPENSATION.
DANAHY, A.C.J., and HALL and PATTERSON, JJ., concur.